Exhibit 10.1

EXECUTION VERSION

Voting Agreement

This Voting Agreement (this “Agreement”), dated as of June 15, 2015 among the
undersigned stockholder (“Stockholder”) of Metalico, Inc., a Delaware
corporation (the “Company”), the Company and Total Merchant Limited, a Samoan
Limited Company (“Parent”).

WHEREAS, concurrently with the execution of this Agreement, the Company, Parent
and TM Merger Sub Corp., a Delaware corporation and wholly owned subsidiary of
Parent (“Merger Sub”), have entered, or will enter, into an Agreement and Plan
of Merger (as the same may be amended from time to time, the “Merger
Agreement”), providing for, among other things, the merger (the “Merger”) of
Merger Sub with and into the Company with the Company surviving pursuant to the
terms and conditions of the Merger Agreement;

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Stockholder execute and deliver this Agreement; and

WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of common stock, par value $.001 per
share, of the Company (“Company Common Stock”) beneficially owned and owned of
record by Stockholder and set forth below Stockholder’s signature on the
signature page hereto (the “Original Shares” and, together with any additional
shares of Company Common Stock pursuant to Section 6 hereof, the “Shares”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.



--------------------------------------------------------------------------------

2. Representations of Stockholder.

Stockholder represents and warrants to Parent that:

(a) (i) Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Exchange Act) and of record all of the Original Shares free and clear
of all Liens, and (ii) except pursuant hereto, there are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
Stockholder is a party relating to the pledge, disposition or voting of any of
the Original Shares and there are no voting trusts or voting agreements with
respect to the Original Shares.

(b) Stockholder does not beneficially own any shares of Company Common Stock
other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire or receive any additional shares of Company Common Stock or
any security exercisable for or convertible into shares of Company Common Stock,
set forth on the signature page of this Agreement (collectively, “Options”).

(c) Stockholder has full legal capacity to enter into, execute and deliver this
Agreement and to perform fully Stockholder’s obligations hereunder (including
the proxy described in Section 3(a) below)). This Agreement has been duly and
validly executed and delivered by Stockholder and constitutes the legal, valid
and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms.

(d) None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Law applicable to Stockholder or to Stockholder’s property or assets.

(e) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Entity or other Person on the part of Stockholder
is required in connection with the valid execution and delivery of this
Agreement. No consent of Stockholder’s spouse is necessary under any “community
property” or other laws in order for Stockholder to enter into and perform its
obligations under this Agreement.

 

3. Agreement to Vote Shares; Irrevocable Proxy.

(a) Stockholder agrees during the term of this Agreement to vote the Shares, to
execute a written consent or consents if stockholders of the Company are
requested to act by written or electronic consent in lieu of acting at a meeting
and to otherwise cause such Stockholder’s Shares to be voted in the following
manner: (i) in favor of the adoption of the Merger Agreement, at every meeting
(or in connection with any action by written consent) of the stockholders of the
Company at which such matters are considered and at every adjournment or
postponement thereof; and (ii) against (1) any Takeover Proposal, (2) any
action, proposal, transaction or agreement which would reasonably be

 

2



--------------------------------------------------------------------------------

expected to result in a breach of any covenant, representation or warranty or
any other obligation or agreement of the Company under the Merger Agreement or
of Stockholder under this Agreement and (3) any action, proposal, transaction or
agreement that would reasonably be expected to impede, interfere with, delay,
discourage, adversely affect or inhibit the timely consummation of the Merger or
the fulfillment of Parent’s, the Company’s or Merger Sub’s conditions under the
Merger Agreement or change in any manner the voting rights of any class of
shares of the Company (including any amendments to the Company Charter or
Company By-laws). Stockholder also agrees to cause his Shares to be present for
quorum purposes at any meeting of stockholders of the Company at which any
matter described in Section 3(a)(i-ii) above will be acted on by the Company’s
stockholders.

(b) Stockholder hereby appoints Parent and any designee of Parent, and each of
them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to the Shares in accordance with
Section 3(a) solely in the event Stockholder fails to vote in the manner
required by Section 3(a). This proxy and power of attorney is given to secure
the performance of the duties of Stockholder under this Agreement. Stockholder
shall take such further action or execute such other instruments as may be
necessary to effectuate the intent of this proxy. This proxy and power of
attorney granted by Stockholder shall be irrevocable during the term of this
Agreement, shall be deemed to be coupled with an interest sufficient in law to
support an irrevocable proxy and shall revoke any and all prior proxies granted
by Stockholder with respect to the Shares. The power of attorney granted by
Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of Stockholder. The proxy and power
of attorney granted hereunder shall terminate upon the termination of this
Agreement.

 

4. No Voting Trusts or Other Arrangement.

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares (except as provided herein) or
subject any of the Shares to any arrangement with respect to the voting of the
Shares other than agreements entered into with Parent.

 

5. Transfer and Encumbrance.

Stockholder agrees that, during the term of this Agreement, Stockholder will
not, directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber, whether by merger, operation of law or
otherwise (“Transfer”) any of the Shares or enter into any contract, option or
other agreement with respect to, or consent to, a Transfer of, any of the Shares
or Stockholder’s voting or interest therein with respect to any matter addressed
by this Agreement. Any attempted Transfer of Shares or

 

3



--------------------------------------------------------------------------------

any interest therein in violation of this Section 5 shall be null and void. This
Section 5 shall not prohibit a Transfer of the Shares by Stockholder to any
member of Stockholder’s immediate family, or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family, or upon the death
of Stockholder; provided, that a Transfer referred to in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to Parent, to be bound
by all of the terms of this Agreement. All Shares shall bear a conspicuous
legend providing that they are subject to the restrictions on Transfer set forth
in this Agreement. The Company agrees to cause new certificates to be issued
with respect to the Shares bearing such legend and immediately issue a stop
transfer order with respect to such Shares for the duration of this Agreement.

 

6. Additional Shares.

Stockholder agrees that all shares of Company Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
of (as defined in Rule 13d-3 under the Exchange Act) or record ownership of
after the execution of this Agreement shall be subject to the terms of this
Agreement and shall constitute Shares for all purposes of this Agreement.

 

7. Waiver of Appraisal and Dissenters’ Rights.

Stockholder hereby waives, and agrees not to assert or perfect, any rights of
appraisal or rights to dissent from the Merger that Stockholder may have by
virtue of ownership of the Shares.

 

8. Termination.

This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time, (ii) the date on which the Merger Agreement is terminated in accordance
with its terms, and (iii) the date on which a Company Adverse Recommendation
Change has been effected.

 

9. No Agreement as Director or Officer.

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of the Company or any of its
subsidiaries, and nothing in this Agreement: (a) will limit or affect any
actions or omissions taken by Stockholder in stockholder’s capacity as such a
director or officer, including in exercising rights under the Merger Agreement,
and no such actions or omissions shall be deemed a breach of this Agreement or
(b) will be construed to prohibit, limit or restrict Stockholder from exercising
Stockholder’s fiduciary duties as an officer or director to the Company or its
stockholders.

 

4



--------------------------------------------------------------------------------

10. Specific Performance.

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that the parties would not have
any adequate remedy at law. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement exclusively in the Chancery Court of the State of Delaware
(or, if and only if the Chancery Court of the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware), in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. Each of
the parties hereby irrevocably waives, and agrees not to attempt to assert or
assert, by way of motion or other request for leave from the Chancery Court of
the State of Delaware or any other Delaware court, as a defense, counterclaim or
otherwise, that there is an adequate remedy at law or that an award of specific
performance is not otherwise an available or appropriate remedy. Any
requirements for the securing or posting of any bond with such remedy are
waived.

 

11. Entire Agreement.

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 

12. Notices.

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or
(d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
12):

 

5



--------------------------------------------------------------------------------

If to Parent:

Total Merchant Limited

No 88. Hufuhuang Road, Fuqiao Town

Taicang City, Jiangsu, China

Attention: Huang Chung Sheng

Phone:+86 512 53703988

Email: ahsheng01@gmail.com

Copy to:

K&L Gates LLP

599 Lexington Avenue

New York, NY 10022

Facsimile: (212) 536-3901

Attention: Robert S. Matlin, Esq.

Phone: (212) 536-4066

Email: robert.matlin@klgates.com

If to the Company:

Metalico, Inc.

186 North Avenue East

Cranford, NJ 07016

Facsimile: 908-497-1097

Attention: Carlos E. Agüero, Chairman, President & CEO

Phone: 908-497-9610

Email: ceaguero@metalico.com

Copy to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Facsimile: (973) 597-2477

Attention: Steven M. Skolnick, Esq.

Phone: (973) 597-2476

Email: sskolnick@lowenstein.com

If to Stockholder, to the address or facsimile number set forth for Stockholder
on the signature page hereof.

 

6



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) This Agreement, and all claims or causes of action (whether at law, in
contract or in tort) that may be based upon, arise out of or relate to this
Agreement, and the negotiation, execution or performance hereof, shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

(b) Each of the parties irrevocably submits to the exclusive jurisdiction of the
Chancery Court of the State of Delaware and any state appellate court therefrom
within the State of Delaware (or, if the Chancery Court of the State of Delaware
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware) for the purpose of any action or proceeding
arising out of or relating to this Agreement. Each of the parties agrees that a
final judgment in any action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. In the event of a lawsuit or other legal proceeding arising out
of or related to this Agreement, the non-prevailing party shall reimburse the
prevailing party, on demand, for its reasonable attorneys’ fees and costs,
including those incurred in litigating entitlement to attorneys’ fees and costs,
and those incurred in determining or quantifying the amount of recoverable
attorneys’ fees and costs.

(c) Each of the parties irrevocably consents to the service of any summons and
complaint and any other process in any other action or proceeding relating to
the transactions contemplated by this Agreement, on behalf of itself or its
property, by the personal delivery of copies of such process to such party at
such parties’ address provided in Section 12. Nothing in this Section shall
affect the right of any party hereto to serve legal process in any other manner
permitted by law.

(d) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(e) If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7



--------------------------------------------------------------------------------

(f) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

(g) Each party hereto shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.

(h) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

(i) The obligations of Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until after such time as the Merger
Agreement is executed and delivered by the Company, Parent and Merger Sub, and
the parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.

(j) No party to this Agreement may assign any of its rights or obligations under
this Agreement without the prior written consent of the other parties hereto,
except that Parent may assign, in its sole discretion, all or any of its rights,
interests and obligations hereunder to any of its Affiliates. Any assignment
contrary to the provisions of this Section 13(j) shall be null and void.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

TOTAL MERCHANT LIMITED By

/s/ Huang Chung Sheng

Name: Huang Chung Sheng Title: Director METALICO, INC. By

/s/ Carlos E. Agüero

Name: Carlos E. Agüero Title: Chairman, President and Chief Executive Officer
CARLOS E. AGÜERO By

/s/ Carlos E. Agüero

Number of Shares of Company Common Stock Beneficially Owned as of the Date of
this Agreement:

5,240,957

Number of Options Beneficially Owned as of the Date of this Agreement:

50,000

Number of Shares of Unvested Deferred Stock to Which Entitled as of the Date of
this Agreement: 5,000

Street Address: 910 Bailey Court

Westfield, NJ 07090

 

9